Citation Nr: 1409227	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-14 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 20 percent for a left shoulder disability, status post clavicle fracture and subacromial decompression.

3.  Entitlement to an initial rating in excess of 10 percent for left cubital tunnel syndrome with ulnar nerve transposition surgery.

4.  Entitlement to an initial rating in excess of 10 percent for surgical repair of biceps tendon rupture of the left elbow.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to March 1992, from April 1993 to June 1995, and from January 2003 to April 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and from a February 2009 rating decision of the RO in Columbia, South Carolina.

The September 2007 rating decision, in pertinent part, increased the disability rating for the Veteran's left shoulder disability from 0 percent to 20 percent, effective May 1, 2007.  It also granted service connection for left elbow, surgical repair of biceps tendon rupture and cubital tunnel syndrome with ulnar nerve transposition surgery, and assigned a 0 percent rating, effective May 1, 2007.  It also granted service connection for PTSD and assigned a 10 percent rating, effective May 1, 2007.  

The Veteran filed a notice of disagreement with the left shoulder and left elbow ratings in January 2008.  He was issued a statement of the case in July 2008.  His substantive appeal was received in August 2008.

In a May 2009 rating decision, the RO increased the rating for the Veteran's left ulnar nerve injury from 0 percent to 10 percent, effective May 1, 2007.  It also increased the rating for the Veteran's left elbow, surgical repair of biceps tendon rupture, from 0 percent to 10 percent, effective May 1, 2007.  

In his August 2008 substantive appeal, the Veteran requested that he be scheduled for a formal hearing before a Decision Review Officer (DRO) at his local RO.  He cancelled this request in January 2009 and opted instead for an informal conference.  A report of this January 2009 conference has been associated with the claims file.

The Board notes that the Veteran had also perfected appeals of disability ratings that had been assigned for sleep apnea and tinnitus in the September 2007 rating decision.  In January 2009, following the informal hearing conference, the Veteran submitted a written statement expressing satisfaction with the proposed increase of his sleep apnea rating from 0 percent to 50 percent, and withdrawing the increased rating claim for tinnitus.  Those two issues have been properly withdrawn and are therefore no longer on appeal.  

With respect to the issues of entitlement to increased ratings for disabilities of the left elbow and left shoulder, the Board notes that a February 2010 notation in VA's Veterans Appeals Control and Locator System (VACOLS) has recorded that these issues were withdrawn on a VA Form 21-4138 that was received on June 22, 2009.  The Board has attempted to verify this withdrawal but finds no such document of record.  The Board notes that none of the evidence received on June 22, 2009, including two VA Forms 21-4138, even mentions any of the left elbow or left shoulder claims, and that no other evidence of record from any date contains a withdrawal.  The Board therefore finds that these issues have not been withdrawn and thus remain on appeal.

The February 2009 rating decision increased the disability rating of the Veteran's PTSD from 10 percent to 30 percent, effective May 1, 2007, based on receipt of additional evidence following the September 2007 rating decision.  The Veteran filed a notice of disagreement with the assigned disability rating in June 2009.  A statement of the case was issued in March 2010, and the Veteran perfected the appeal later that month.  

In his March 2010 substantive appeal, the Veteran requested a DRO hearing.  He was scheduled for such a hearing in May 2010 and was sent notice of this hearing in April 2010.  A May 2010 report of contact reflects that he withdrew this request in May 2010.  Therefore, the Veteran's RO hearing request is deemed withdrawn.


The record reflects that the Veteran and his accredited representative have submitted multiple documents (including an August 2010 form that has been signed by the Veteran and the September 2013 informal hearing presentation from the Veteran's accredited representative) waiving initial review by the agency of original jurisdiction of any additional evidence that has been received.  See 38 C.F.R. § 20.1304 (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 30 percent for his service-connected PTSD.  Before this claim may be adjudicated, the Board finds it necessary to remand this claim for additional development.

The Board notes that the Veteran's most recent VA examination occurred in June 2010.  Since that time, evidence has been added to the record that suggests a worsening of his PTSD.  Specifically, VA medical records reflect that the Veteran has undergone psychiatric hospitalization, including in September 2011 for depression with suicidal ideation.  In a September 2013 informal hearing presentation, the Veteran's representative stated that the Veteran "asserts that his disability picture has worsened since his last VA examination."

The Court has held that a veteran is entitled to a new VA examination where there is evidence, including his own statements, that the disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Given the evidence of multiple psychiatric hospitalizations since the most recent VA examination, the Board finds it necessary to remand this claim for a new VA examination.

As discussed in the Introduction above, the issues of entitlement to increased ratings for a left shoulder disability, status post clavicle fracture and subacromial decompression; left cubital tunnel syndrome with ulnar nerve transposition surgery; and surgical repair of biceps tendon rupture of the left elbow have not been properly withdrawn and thus remain on appeal.  Even though the Veteran has technically waived initial RO review of any evidence that was received as to these issues, the Board finds it appropriate, if not necessary, to remand these issues for readjudication by the RO.  

The Board notes that the most recent adjudication of these issues on any level was conducted in May 2009, and that a large quantity of VA medical records has been added to the claims file since that time.  Review of this evidence reflects that many of these records discuss complaints the Veteran has made, and treatment the Veteran has received, for his left shoulder and left elbow.  Some of this evidence was received after the May 2009 supplemental statement of the case but before the case was transferred to the Board in October 2011.  

When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).

In the case at hand, the RO received ongoing treatment evidence that is relevant to the left elbow and left shoulder claims but, because it mistakenly believed that these issues were no longer on appeal, it did not issue a supplemental statement of the case.  Pursuant to 38 C.F.R. § 19.31 and 19.37, the Board finds it necessary to remand these claims for readjudication and issuance of a supplemental statement of the case.   

While this case is on remand, the Veteran should be given the opportunity to identify any relevant medical records, and all appropriate steps to obtain such records should be completed.  In addition, the AMC should obtain any outstanding VA medical records and associate these records with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA medical records and associate these copies with the claims folder.

2.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers who have treated him for his PTSD, left shoulder disability, and left elbow disabilities.  After securing any necessary releases, the AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

2.  Following completion of the above, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected PTSD.  The claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should be provided a copy of the rating schedule for mental disorders under 38 C.F.R. § 4.130 and should be advised that all manifestations covered in the rating schedule must be addressed so that the Board may rate the Veteran in accordance with the specified criteria.  The examiner should also assign a Global Assessment of Functioning (GAF) score and provide an explanation as to the meaning of that score.  

The examiner should specifically discuss the extent to which the Veteran's PTSD impacts his ability to seek and maintain employment.  The examiner should also render an opinion as to whether the Veteran is unemployable due to his service-connected PTSD.  

The examiner should provide a complete rationale for all opinions that are expressed.

3.  After the development requested above has been completed, and after any additional development that is deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  In particular, the issues of entitlement to increased ratings for (a) a left shoulder disability, status post clavicle fracture and subacromial decompression; (b) left cubital tunnel syndrome with ulnar nerve transposition surgery; and (c) surgical repair of biceps tendon rupture of the left elbow should be readjudicated taking into consideration all evidence that has been added to the claims file since the May 2009 supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


